[Cite as Phoenix Fin. Solutions, Inc. v. Jackson, 2013-Ohio-5280.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


PHOENIX FINANCIAL SOLUTIONS,                          :    JUDGES:
INC. AND ASSIGNEE OF: DUTRO                           :
USED CARS, INC.                                       :    Hon. William B. Hoffman, P.J.
    Plaintiff-Appellant                               :    Hon. Sheila G. Farmer, J.
                                                      :    Hon. Patricia A. Delaney, J.
-vs-                                                  :
                                                      :    Case No. CT2013-0019
                                                      :
ANGELA M. JACKSON                                     :
                                                      :
                                                      :
       Defendant-Appellee                             :    OPINION


CHARACTER OF PROCEEDING:                                    Appeal from the Muskingum County
                                                            Court, case no. CVF-1300014



JUDGMENT:                                                   REVERSED & REMANDED




DATE OF JUDGMENT ENTRY:                                     November 19, 2013




APPEARANCES:

For Plaintiff-Appellant:                                   For Defendant-Appellee:

JAMES L. BLUNT                                             ANGELA JACKSON, pro se
445 Longview Ave.                                          362 Mead St.
Mansfield, OH 44903                                        Zanesville, OH 43701
Muskingum County, Case No.CT2013-0019                                                   2

Delaney, J.

         {¶1} Appellant Phoenix Financial Solutions, Inc., an Assignee of: Dutro Used

Cars, Inc., hereby appeals from the March 18, 2013 Consent Judgment Entry entered in

the Muskingum County Court. Appellee Angela Jackson is pro se and did not file a

brief.

         {¶2} This case is factually and procedurally similar to Phoenix Financial

Solutions, Inc., an Assignee of: Dutro Used Cars, Inc. v. Nichols, 5th Dist. Muskingum

No. CT2013-0013, which is decided upon the same rationale as the instant case.

                         FACTS AND PROCEDURAL HISTORY

         {¶3} Appellee bought a car from Dutro Used Cars, Inc. and signed a

promissory note with interest at a rate of 21.0% and then failed to remit the payments as

required by the promissory note. The debt was assigned to appellant on October 17th,

2012, and appellant filed a complaint in the Muskingum County Court on January 8,

2013 for the deficiency balance, requesting the contractual rate of interest from the date

of sale of the repossessed vehicle.

         {¶4} Appellee was duly served and appellant filed a motion for summary

judgment. The parties agreed to a Consent Judgment Entry specifying a payment plan

of monthly payments of $75.00, a principle amount of $2,069.55, plus a contractual

interest rate of 21.0% per annum from September 24, 2012, plus the costs of bringing

and maintaining the action.

         {¶5} On March 18, 2013, the trial court granted a Consent Judgment Entry

against appellee, but sua sponte reduced the interest rate in the entry from the agreed-

upon contractual rate to the “statutory rate.”
Muskingum County, Case No.CT2013-0019                                                      3


        {¶6} Appellant now appeals from the March 18, 2013 Consent Judgment Entry

of the trial court.

        {¶7} Appellant raises one assignment of error:

                                ASSIGNMENT OF ERROR

        {¶8} “I. THE TRIAL COURT ERRED BY FAILING TO GRANT PLAINTIFF THE

CONTRACTUAL RATE OF INTEREST, PURSUANT TO OHIO REVISED CODE

1343.03, AS AGREED TO BY DEFENDANT ON A CONSENT TO JUDGMENT.”

                                        ANALYSIS

        {¶1} Appellant argues the trial court improperly entered judgment including the

statutory interest rate instead of the contractual interest rate. In light of our decision in

Dutro Used Cars, Inc. v. Spohn, 5th Dist. Muskingum No. CT08-0047, 2009-Ohio-2912,

we agree, and therefore we reverse the judgment of the trial court.

        {¶2} Appellant argues the trial court improperly reduced the interest rate from

the contractual rate of 21.0% to the statutory rate. Ohio Revised Code Section 1343.03

states in pertinent part:

               (A) In cases other than those provided for in sections 1343.01 and

               1343.02 of the Revised Code, when money becomes due and

               payable upon any bond, bill, note, or other instrument of writing,

               upon any book account, upon any settlement between parties,

               upon all verbal contracts entered into, and upon all judgments,

               decrees, and orders of any judicial tribunal for the payment of

               money arising out of tortious conduct or a contract or other

               transaction, the creditor is entitled to interest at the rate per annum
Muskingum County, Case No.CT2013-0019                                                 4


             determined pursuant to section 5703.47 of the Revised Code,

             unless a written contract provides a different rate of interest in

             relation to the money that becomes due and payable, in which case

             the creditor is entitled to interest at the rate provided in that

             contract. Notification of the interest rate per annum shall be

             provided pursuant to sections 319.19, 1901.313, 1907.202,

             2303.25, and 5703.47 of the Revised Code. (Emphasis added.)

      {¶3} As we stated above, we have previously held when a written contract

contains a legal rate of interest then the rate should be applied to the judgment. Dutro

Used Cars, Inc., supra, 2009-Ohio-2912, ¶ 9, citing Amer. Gen. Fin., Inc. v. Bauer, 5th

Dist. Delaware No. 00CAG08023, unreported, 2001 WL 498508 (May 4, 2001).
Muskingum County, Case No.CT2013-0019                                           5


                                    CONCLUSION

      {¶4} We therefore sustain appellant’s sole assignment of error. The judgment

of the Muskingum County Court is reversed and this matter is remanded for further

proceedings in accord with this opinion.

By: Delaney, J. and

Hoffman, P.J.

Farmer, J., concur.


                                           HON. PATRICIA A. DELANEY




                                           HON. WILLIAM B. HOFFMAN



                                           HON. SHEILA G. FARMER